QFFICE OF THE ATTC.?RNEYGENERAL OF TEXAS




         Pour rscent

    your letter   &xi




,
lionorable   Roubsn 1?1lliems,   Corm~lssioner,   PaSo 2


      thousand ( $5,000. 00) dollars,   to bs agp~ovcd by
      ths Govarnor, conditioned     upon the feithful die-
      charge of tie ~dutias of his office.

            “8s~. 6A. Coqensetion   to bo paid the Com-
      rdssicm~% shall be such 5ums as era provided for
      by tho eppropriatfon  bills from timts to time.
            ‘sm.  63.  Bothlng In t,hiS bill shell be
      construed to in any mennor affect    the duties now
      lmpo~%,d by law on the Industrial  Accident Board
      or to teko from said board the performencc of the
      &~ties now Imposed on seid boercl by Law.5
             As stated   In our Opinion Eo. O-20922

            “It Is the rule that en officer     or agent of
      the Stats Is allowed only such compcnsetion an8
      emoluments as ars cxprc1ssly conferrod upon him
      as. remuneration for the discher~tir of his offi-
      clal duties es an agent of the Stete.       McCal~.e
      V. olty of R~ckaalo, 13.2 TQX. 209, 246 3.~. 654.
      It follaws thet sny public officer     or agent who
      demands m%leaSe fees ox 0xgenscs must pozrlt out
      some statute euthorisine    its allowance.    Whom
      a duty roqtirfng   an expenditure of money is lm-
      posod upon a publlo officer     or agent, and no
      provlsfon   Is msde to defray ths se1;20, such offA.-
      COF or agent is doornod to bo repaid for the ex-
      psnsas incurred In tha ~discharga of such duty
      by whetsvar compansation is allowed end paid to
     ~’
      him for his aarvices as such public agent.”

              It is therefore  apparent thet, In order for tho
Casualty     Insurancn Comm355iionar to be entitled   to r6kmburse-
ment for     the oxponso Pncurrsd by him in furnishSLng the bond
required     by statute,  there must exist some statutory   provf-
sion for     the ello~wanca and payrient of the samb.
            Thora is no provision    of the gennrel stetutes or
thca currcsnt spproprietlon    bill, that WB heve been eblo to
find, which authorizes      mimburnenont to the Casuslty Insur-
&ncLsCommissPonnr for s.xpems~?S dncurred by hi.m in furnishinS
                                       AlYl011 Willhlla
                                              Assietant

          APPROVEUSEP 23, 1940
AW:AW
    ,I   &iifzi&dLd*         7kA4-J
           ATTORNEY GENERAL OF TEXAS